       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 1 of 24



1   Regina Silva, Esq. (Bar No. 173573)
    Orlando Arellano, Esq. (Bar No. 234073)
2
    TYSON & MENDES LLP
3 . 1055 West 7th Street, Suite 2500
    Los Angeles, CA 90017
4 Telephone: (213) 745-8600
    Fax: (213) 745/8604
5 Attorneys for Defendant ELKHORN PACKING CO. LLC
 6
     Geoffrey F. Gega, Esq. (Bar No. 91980)
 7   Law Offices of Geoffrey F. Gega
     1851 East First Street, Suite 900
 8   Santa Ana, CA 92705-4044
     Telephone: 714-542-1883
 9   Attorney for Defendant D' ARRIGO BROS. CO., OF CALIFORNIA
10
11                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                             SAN FRANCISCO DIVISION
13
14   DARIO MARTINEZ-GONZALES,            )   Case No. 3:18-cv-05226-EMC
15   on behalf of himself and other      )   [Complaint Filed: July 27, 2018]
     aggrieved employees,                )   Assigned for all purposes to:
16                                       )   Hon. Judge Edward M. Chen
                                         )
17                    Plaintiff,         )   DEFENDANTS' ANSWER TO
                                         )   FIRST AMENDED COMPLAINT
18           v.                          )
19                                       )   TrialD ate:   Not Set
      ELK.HORN PACKING CO., LLC,         )
20    D' ARRIGO BROS. CO., OF            )
      CALIFORNIA, and DOES 1-20,         )
21    INCLUSIVE,                         )
22
                    )
23      Defendants. )
24   _________ )
25
26
27
28

     3: 18-cv-05226                   ANSWER
        Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 2 of 24



 1         Defendant Elkhorn Packing Co., LLC ("Elkhorn Packing") and D'Arrigo
 2   Bros. Co., of California ("D'Arrigo Bros.") (collectively "Defendants") hereby
 3   answer the unverified First Amended Complaint ("Complaint") of Dario Maitinez-
 4   Gonzalez, purporting to be on behalf of himself and all other similarly situated
5    individuals and aggrieved employees, as follows: Defendants deny each and every
 6   allegation not specifically admitted to and respond to each paragraph in Plaintiff's
7    First Amended Complaint as follows.
 8                                  NATURE OF THE CASE
 9          1.        With respect to Paragraph 1, Defendants admit that Plaintiff was
1O   employed by Elkhorn Packing during various periods in 2016 and 2017, but deny
11   that Plaintiff was employed by D'Arrigo Bros. Defendants deny that they violated
12   any federal or California laws. Defendants further deny that they breached any
13   duty of care or any employment contract with Plaintiff or the other workers
14   referred to in Plaintiff's complaint and further deny that they violated Plaintiff's
15   pnvacy.
16                                           PARTIES
17          2.        With respect to Paragraph 2, Defendants admit that Plaintiff is an H-
18   2A worker that was employed by Elkhorn Packing, but not employed by D'Arrigo
19   Bros., to work in fields or crops owned and/or operated by D'Arrigo Bros. but
20   deny the remaining allegations.
21          3.        With respect to Paragraph 3, Defendants admit the allegations.
22          4.        With respect to Paragraph 4, Defendants admit the allegations.
23          5.        With respect to Paragraph 5, Defendants admit the allegations.
24          6.        With respect to Paragraph 6, Defendants admit the allegations.
25          7.        With respect to Paragraph 7, Defendants admit the allegations.
26          8.        With respect to Paragraph 8, Defendants object to the allegation as a
27   legal conclusion and deny the allegations.
28          9.        With respect to Paragraph 9, Defendants deny the allegations.


     3: 18-cv-05226                           ANSWER
        Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 3 of 24



1          10.    With respect to Paragraph 10, Defendants deny the allegations.
2          11.    With respect to Paragraph 11, Defendants object to the allegation as a
3    legal conclusion and deny the allegations.
4          12.    With respect to Paragraph 12, Defendants object to the allegation as a
5    legal conclusion and deny the allegations.
6          13.    With respect to Paragraph 13, Defendants admit the allegations.
7          14.    With respect to Paragraph 14, Defendants do not have sufficient
8    information regarding this allegation so they deny it on that basis.
 9                               JURISDICTION AND VENUE
10         15.    With respect to Paragraph 15, Defendants admit the allegations.
11         16.    With respect to Paragraph 16, Defendants admit that venue is proper
12   in this judicial district but deny the remaining allegations.
13                                 FACTUAL ALLEGATIONS
14         17.    With respect to Paragraph 17, Defendants admit that Elkhorn Packing
15   submitted job orders 14666155 and 15197570 in California and job order 2406171
16   in Arizona but deny the remaining allegations.
17         18.        With respect to Paragraph 18, Defendants deny the allegations.
18         19.        With respect to Paragraph 19, Defendants deny the allegations.
19         20.        With respect to Paragraph 20, Defendants admit the allegations.
20          21.       With respect to Paragraph 21, Defendants admit the allegations.
21          22.       With respect to Paragraph 22, Defendants deny the allegations.
22          23.       With respect to Paragraph 23, Defendants deny the allegations.
23          24.       With respect to Paragraph 24, Defendants deny the allegations.
24          25.       With respect to Paragraph 25, Defendants deny the allegations.
25          26.       With respect to Paragraph 26, Defendants deny the allegations.
26          27.       With respect to Paragraph 27, Defendants deny the allegations.
27          28.       With respect to Paragraph 28, Defendants do not have sufficient
28   information regarding this allegation so they deny it on that basis.


     3: 18-cv-05226                           ANSWER
        Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 4 of 24



1          29.    With respect to Paragraph 29, Defendants deny the allegations.
2          30.    With respect to Paragraph 30, Defendants deny the allegations.
3          31.    With respect to Paragraph 31, Defendants deny the allegations.
4          32.    With respect to Paragraph 32, Defendants admit the allegations.
5          33.    With respect to Paragraph 33, Defendants deny the allegations.
6          34.    With respect to Paragraph 34, Defendants deny the allegations.
7          35.    With respect to Paragraph 35, Defendants deny the allegations.
8          36.    With respect to Paragraph 36, Defendants deny the allegations.
 9         37.    With respect to Paragraph 37, Defendants deny the allegations.
10         38.    With respect to Paragraph 38, Defendants admit that Elkhorn Packing
11   transported certain employees who wished to be transported to the working area
12   but deny the remaining allegations.
13         39.        With respect to Paragraph 39, Defendants deny the allegations.
14         40.        With respect to Paragraph 40, Defendants deny the allegations.
15         41.        With respect to Paragraph 41, Defendants admit that Elkhorn Packing
16   provided Plaintiff with free housing but deny the remaining allegations.
17          42.       With respect to Paragraph 42, Defendants deny the allegations.
18          43.       With respect to Paragraph 43, Defendants deny the allegations.
19          44.       With respect to Paragraph 44, Defendants deny the allegations.
20          45.       With respect to Paragraph 45, Defendants deny the allegations.
21          46.       With respect to Paragraph 46, Defendants deny the allegations.
22          47.       With respect to Paragraph 47, Defendants deny the allegations.
23          48.       With respect to Paragraph 48, Defendants deny the allegations.
24          49.       With respect to Paragraph 49, Defendants deny the allegations.
25          50.       With respect to Paragraph 50, Defendants deny the allegations.
26          51.       With respect to Paragraph 51, Defendants deny the allegations.
27          52.       With respect to Paragraph 52, Defendants deny the allegations.
28          53.       With respect to Paragraph 53, Defendants deny the allegations.


     3: 18-cv-05226                           ANSWER
        Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 5 of 24



1          54.    With respect to Paragraph 54, Defendants deny the allegations.
2          55.    With respect to Paragraph 55, Defendants deny the allegations.
3          56.    With respect to Paragraph 56, Defendants deny the allegations.
4          57.    With respect to Paragraph 57, Defendants deny the allegations.
5          58.    With respect to Paragraph 58, Defendants admit that Plaintiff
6    accepted employment with Elkhorn Packing but deny the remaining allegations.
 7         59.    With respect to Paragraph 59, Defendants deny the allegations.
8          60.    With respect to Paragraph 60, Defendants do not have sufficient
 9   information regarding this allegation so they deny it on that basis.
1o         61.        With respect to Paragraph 61, Defendants deny the allegations.
11         62.        With respect to Paragraph 62, Defendants object to the allegation as
12   vague and ambiguous and deny the allegations.
13         63.        With respect to Paragraph 63, Defendants deny the allegations.
14         64.        With respect to Paragraph 64, Defendants deny the allegations.
15         65.        With respect to Paragraph 65, Defendants deny the allegations.
16         66.        With respect to Paragraph 66, Defendants deny the allegations.
17         67.        With respect to Paragraph 67, Defendants deny the allegations.
18         68.        With respect to Paragraph 68, Defendants deny the allegations.
19          69.       With respect to Paragraph 69, Defendants deny the allegations.
20          70.       With respect to Paragraph 70, Defendants deny the allegations.
21         71.        With respect to Paragraph 71, Defendants deny the allegations.
22          72.       With respect to Paragraph 72, Defendants deny the allegations.
23          73.       With respect to Paragraph 73, Defendants deny the allegations.
24          74.       With respect to Paragraph 74, Defendants deny the allegations.
25          75.       With respect to Paragraph 75, Defendants deny the allegations.
26          76.       With respect to Paragraph 76, Defendants admit that Plaintiff
27   accepted employment with Elkhorn Packing but deny the remaining allegations.
28          77.       With respect to Paragraph 77, Defendants deny the allegations.


     3: 18-cv-05226                           ANSWER
        Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 6 of 24



1          78.      With respect to Paragraph 78, Defendants admit the allegations.
2          79.      With respect to Paragraph 79, Defendants deny the allegations.
3          80.      With respect to Paragraph 80, Defendants deny the allegations.
4          81.      With respect to Paragraph 81, Defendants deny the allegations.
 5         82.      With respect to Paragraph 82, Defendants deny the allegations.
 6         83.      With respect to Paragraph 83, Defendants deny the allegations.
7          84.      With respect to Paragraph 84, Defendants admit that Elkhorn Packing
 8   provided optional and free transportation to the job sites but deny the remaining
9    allegations.
10         85.        With respect to Paragraph 85, Defendants deny the allegations.
11         86.        With respect to Paragraph 86, Defendants deny the allegations.
12         87.        With respect to Paragraph 87, Defendants deny the allegations.
13         88.        With respect to Paragraph 88, Defendants deny the allegations.
14         89.        With respect to Paragraph 89, Defendants deny the allegations.
15         90.        With respect to Paragraph 90, Defendants deny the allegations.
16         91.        With respect to Paragraph 91, Defendants deny the allegations.
17         92.        With respect to Paragraph 92, Defendants deny the allegations.
18         93.        With respect to Paragraph 93, Defendants deny the allegations.
19          94.       With respect to Paragraph 94, Defendants deny the allegations.
20          95.       With respect to Paragraph 95, Defendants deny the allegations.
21          96.       With respect to Paragraph 96, Defendants deny the allegations.
22          97.       With respect to Paragraph 97, Defendants admit that Elkhorn Packing
23   provided Plaintiff with free housing but deny the remaining allegations.
24          98.       With respect to Paragraph 98, Defendants deny the allegations.
25          99.       With respect to Paragraph 99, Defendants deny the allegations.
26          100. With respect to Paragraph 100, Defendants deny the allegations.
27          101. With respect to Paragraph 101, Defendants deny the allegations.
28          102. With respect to Paragraph 102, Defendants deny the allegations.


     3: 18-cv-05226                           ANSWER
        Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 7 of 24



1           103. With respect to Paragraph 103, Defendants deny the allegations.
2          . 104.   With respect to Paragraph 104, Defendants deny the allegations.
3           105. With respect to Paragraph 105, Defendants deny the allegations.
4                                FIRST CAUSE OF ACTION
5                       (BREACH OF CALIFORNIA CONTRACTS
6                      AGAINST DEFENDANT ELKHORN PACKING)
 7          106. With respect to Paragraph 106, Defendants re-allege and incorporate
8    by reference each preceding paragraph of the answer as though fully set forth
 9   herein and further allege that:
1o          107. With respect to Paragraph 107, Defendants do not have sufficient
11   information regarding why Plaintiff brings this count and deny the allegations.
12          108. With respect to Paragraph 108, Defendants deny the allegations.
13          109. With respect to Paragraph 109, Defendants deny the allegations.
14          110. With respect to Paragraph 110, Defendants deny the allegations.
15          111. With respect to Paragraph 111, Defendants deny the allegations.
16          112. With respect to Paragraph 112, Defendants deny the allegations.
17          113. With respect to Paragraph 113, Defendants deny the allegations.
18          114. With respect to Paragraph 114, Defendants deny the allegations.
19          115. With respect to Paragraph 115, Defendants deny the allegations.
20          116. With respect to Paragraph 116, Defendants deny the allegations.
21          117. With respect to Paragraph 117, Defendants deny the allegations.
22          118. With respect to Paragraph 118, Defendants deny the allegations.
23                             SECOND CAUSE OF ACTION
24                         (BREACH OF ARIZONA CONTRACTS
25                     AGAINST DEFENDANT ELKHORN PACKING)
26          119. With respect to Paragraph 119, Defendants re-allege and incorporate
27   by reference each preceding paragraph of the answer as though fully set forth
28   herein and further allege that:


     3: l 8-cv-05226                        ANSWER
           Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 8 of 24



 1            120. With respect to Paragraph 120, Defendants do not have sufficient
2    information regarding why Plaintiff brings this count and deny the allegations.
3             121. With respect to Paragraph 121, Defendants deny the allegations.
4             122. With respect to Paragraph 122, Defendants admit that Elkhorn agreed
5    to provide work-related housing and make work-related transpmtation available
6    pursuant to job order 2406171.
 7            123. With respect to Paragraph 123, Defendants deny the allegations.
8             124. With respect to Paragraph 124, Defendants deny the allegations.
 9           . 125.   With respect to Paragraph 125, Defendants deny the allegations.
10            126. With respect to Paragraph 126, Defendants deny the allegations.
11            127. With respect to Paragraph 127, Defendants deny the allegations.
12            128. With respect to Paragraph 128, Defendants deny the allegations.
13            129. With respect to Paragraph 129, Defendants deny the allegations.
14                                THIRD CAUSE OF ACTION
15                     (FOR FAILURE TO PAY MINIMUM WAGES IN
16               VIOLATION OF CALIFORNIA LABOR CODE§§ 1182.12,
17                         1194, 1197 AND I.W.C. WAGE ORDER 14
18                              AGAINST ALL DEFENDANTS)
19            130. With respect to Paragraph 130, Defendants re-allege and incorporate
20   by reference each preceding paragraph of the answer as though fully set fmth
21   herein and further allege that:
22            131. With respect to Paragraph 131, Defendants do not have sufficient
23   information regarding why Plaintiff brings this count and deny the allegations.
24            132. With respect to Paragraph 132, Defendants deny the allegations.
25            133. With respect to Paragraph 133, Defendants deny the allegations.
26            134. With respect to Paragraph 134, Defendants deny the allegations.
27            135. With respect to Paragraph 135, Defendants deny the allegations.
28   Ill


     3: 18-cv-05226                           ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 9 of 24



 1                               FOURTH CAUSE OF ACTION
2                         (LIQUIDATED DAMAGES FOR FAILURE
3                        TO PAY MINIMUM WAGE IN VIOLATION
4                                  OF LABOR CODE§ 1194.2
5                               AGAINST ALL DEFENDANTS)
6          136. With respect to Paragraph 136, Defendants re-allege and incorporate
 7   by reference each preceding paragraph of the answer as though fully set forth
8    herein and further allege that:
 9         137. With respect to Paragraph 137, Defendants do not have sufficient
10   information regarding why Plaintiff brings this count and deny the allegations.
11         138. With respect to Paragraph 138, Defendants deny the allegations.
12         139. With respect to Paragraph 139, Defendants deny the allegations.
13                                FIFTH CAUSE OF ACTION
14                         (FOR VIOLATION OF THE FAIR LABOR
15                    STANDARDS ACT AGAINST ALL DEFENDANTS)
16         · 140.     With respect to Paragraph 140, Defendants re-allege and incorporate
17   by reference each preceding paragraph of the answer as though fully set forth
18   herein and further allege that:
19          141. With respect to Paragraph 141, Defendants admit that Plaintiff was
20   employed by Elkhorn Packing and that he was engaged in the production of goods
21   for commerce.
22          142. With respect to Paragraph 142, Defendants deny the allegations.
23          143. With respect to Paragraph 143, Defendants deny the allegations.
24          144. With respect to Paragraph 144, Defendants deny the allegations.
25          145. With respect to Paragraph 145, Defendants deny the allegations.
26          146. With respect to Paragraph 146, Defendants deny the allegations.
27          147. With respect to Paragraph 147, Defendants deny the allegations.
28          148. With respect to Paragraph 148, Defendants deny the allegations.


     3: 18-cv-05226                          ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 10 of 24



 1          149. With respect to Paragraph 149, Defendants deny the allegations.
 2                              SIXTH CAUSE OF ACTION
 3                         (FOR FAILURETO PAY OVERTIME
 4                         WAGES IN VIOLATION OF LABOR
 5                         CODE§ 1194 and WAGE ORDER 14
 6                            AGAINST ALL DEFENDANTS)
 7          150. With respect to Paragraph 150, Defendants re-allege and incorporate
 8   by reference each preceding paragraph of the answer as though fully set fo1th
 9   herein and further allege that:
10          151. With respect to Paragraph 151, Defendants do not have sufficient
11   information regarding why Plaintiff brings this count and deny the allegations.
12          152. With respect to Paragraph 152, Defendants do not have sufficient
13   information regarding this allegation so they deny it on that basis.
14          153. With respect to Paragraph 153, Defendants deny the allegations.
15          154. With respect to Paragraph 154, Defendants deny the allegations.
16          155. With respect to Paragraph 155, Defendants deny the allegations.
17          156. With respect to Paragraph 156, Defendants deny the allegations.
18                            SEVENTH CAUSE OF ACTION
19                         (FOR FAILURETO PROVIDE MEAL
20           PERIODS IN VIOLATION OF CALIFORNIA LABOR CODE
21                          § 226.7 and WAGE ORDER NO. 14
22                            AGAINST ALL DEFENDANTS)
23          157. With respect to Paragraph 157, Defendants re-allege and incorporate
24   by reference each preceding paragraph of the answer as though fully set forth
25   herein and further allege that:
26          158. With respect to Paragraph 158, Defendants do not have sufficient
27   information regarding why Plaintiff brings this count and deny the allegations.
28          159. With respect to Paragraph 159, Defendants deny the allegations.


     3: 18-cv-05226                        ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 11 of 24



1          160. With respect to Paragraph 160, Defendants deny the allegations.
2          161. With respect to Paragraph 161, Defendants object to the allegation as
3    a legal conclusion and deny it on that basis.
4          162. With respect to Paragraph 162, Defendants deny the allegations.
5          163. With respect to Paragraph 163, Defendants deny the allegations.
 6                               EIGHTH CAUSE OF ACTION
 7                            (FOR FAILURETO PROVIDE REST
8            PERIODS IN VIOLATION OF CALIFORNIA LABOR CODE
 9                             § 226.7 and WAGE ORDER NO. 14
10                              AGAINST ALL DEFENDANTS)
11         164. With respect to Paragraph 164, Defendants re-allege and incorporate
12   by reference each preceding paragraph of the answer as though fully set forth
13   herein and further allege that:
14         · 165.     With respect to Paragraph 165, Defendants do not have sufficient
15   information regarding why Plaintiff brings this count and deny the allegations.
16          166. With respect to Paragraph 166, Defendants deny the allegations.
17          167. With respect to Paragraph 167, Defendants object to the allegation as
18   a legal conclusion and deny it on that basis.
19          168. With respect to Paragraph 168, Defendants deny the allegations.
20          169. With respect to Paragraph 169, Defendants deny the allegations.
21                                NINTH CAUSE OF ACTION
22                               (FOR FAILURE TO FURNISH
23                          ACCURATE WAGE STATEMENTS IN
24                  VIOLATION OF CALIFORNIA LABOR CODE § 226
25                               AGAINST ALL DEFENDANTS)
26          170. With respect to Paragraph 170, Defendants re-allege and incorporate
27   by reference each preceding paragraph of the answer as though fully set forth
28   herein and further allege that:


     3: 18-cv-05226                           ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 12 of 24



 1          171. With respect to Paragraph 171, Defendants do not have sufficient
 2   information regarding why Plaintiff brings this count and deny the allegations.
 3          172. With respect to Paragraph 172, Defendants object to the allegation as
4    a legal conclusion and deny it on that basis.
5           173. With respect to Paragraph 173, Defendants object to the allegation as
 6   a legal conclusion and deny it on that basis.
7           174. With respect to Paragraph 174, Defendants deny the allegations.
8           175. With respect to Paragraph 175, Defendants deny the allegations.
 9                              NINTH CAUSE OF ACTION
10                             (FOR FAILURE TO FURNISH
11                        ACCURATE WAGE STATEMENTS IN
12                 VIOLATION OF CALIFORNIA LABOR CODE§ 226
13                            AGAINST ALL DEFENDANTS)
14          176. With respect to Paragraph 176, Defendants re-allege and incorporate
15   by reference each preceding paragraph of the answer as though fully set forth
16   herein and further allege that:
17          177. With respect to Paragraph 177, Defendants do not have sufficient
18   information regarding why Plaintiff asserts this count and deny the allegations.
19          178. With respect to Paragraph 178, Defendants object to the allegation as
20   a legal conclusion and deny it on that basis.
21          179. With respect to Paragraph 179, Defendants deny the allegations.
22          180. With respect to Paragraph 180, With respect to Paragraph 177,
23   Defendants do not have sufficient information regarding this allegation so they
24   deny it on that basis.
25   Ill
26   Ill
27   Ill
28                            ELEVENTH CAUSE OF ACTION


     3: l 8-cv-05226                       ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 13 of 24



                              UNLAWFUL AND/OR UNFAIR
 2                                BUSINESS PRACTICES
 3                     (CAL. BUS. & PROF. CODE§§ 17200-17208
 4                            AGAINST ALL DEFENDANTS)
 5          181. With respect to Paragraph 181, Defendants re-allege and incorporate
 6   by reference each preceding paragraph of the answer as though fully set forth
 7   herein and further allege that:
 8          182. With respect to Paragraph 182, Defendants do not have sufficient
 9   information regarding this allegation so they deny it on that basis.
10          183. With respect to Paragraph 183, Defendants deny the allegations.
11          184. With respect to Paragraph 184, Defendants deny the allegations.
12          185. With respect to Paragraph 185, Defendants object to the allegation as
13   a legal conclusion and deny it on that basis.
14          186. With respect to Paragraph 186, Defendants deny the allegations.
15          187. With respect to Paragraph 187, Defendants deny the allegations.
16          188. With respect to Paragraph 188, Defendants deny the allegations.
17          189. With respect to Paragraph 189, Defendants deny the allegations.
18          190. With respect to Paragraph 190, Defendants deny the allegations.
19          191. With respect to Paragraph 191, Defendants deny the allegations.
20          192. With respect to Paragraph 192, Defendants object to the allegation as
21   a legal conclusion and deny it on that basis.
22          193. With respect to Paragraph 193, Defendants deny the allegations.
23                           TWELFTH CAUSE OF ACTION
24                      (PRIVATE ATTORNEYS GENERAL ACT
25                          CAL. LABOR CODE§ 2699 et. Seq
26                            AGAINST ALL DEFENDANTS)
27          194. With respect to Paragraph 194, Defendants re-allege and incorporate
28   by reference each preceding paragraph of the answer as though fully set forth


     3: l 8-cv-05226                       ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 14 of 24



1    herein and further allege that:
2          195. With respect to Paragraph 195, Defendants do not have sufficient
3    information regarding why Plaintiff brings this claim and deny the allegations.
4          196. With respect to Paragraph 196, Defendants object to the allegation as
5    a legal conclusion and deny it on that basis..
 6         197. With respect to Paragraph 197, Defendants deny the allegations.
 7          198. With respect to Paragraph 198, Defendants admit that Plaintiff was
8    employed by Elkhorn Packing but deny the remaining allegations.
9           199. With respect to Paragraph 199, Defendants object to the allegation as
1O   a legal conclusion and deny it on that basis..
11          200. With respect to Paragraph 200, Defendants object to the allegation as
12   a legal conclusion and deny it on that basis..
13          201. With respect to Paragraph 201, Defendants deny the allegations.
14          202. With respect to Paragraph 202, Defendants deny the allegations.
15          203. With respect to Paragraph 203, Defendants do not have sufficient
16   information regarding this allegation so they deny it on that basis.
17          204. With respect to Paragraph 204, Defendants do not have sufficient
18   information regarding this allegation so they deny it on that basis.
19          205. With respect to Paragraph 205, Defendants deny the allegations.
20                         THIRTEENTH CAUSE OF ACTION
21                               (NEGLIGENCE AGAINST
22                                     ALL DEFENDANTS)
23          206. With respect to Paragraph 206, Defendants re-allege and incorporate
24   by reference each preceding paragraph of the answer as though fully set forth
25   herein and further allege that:
26          207. With respect to Paragraph 207, Defendants do not have sufficient
27   information regarding why Plaintiff brings this count and deny the allegations.
28          208. With respect to Paragraph 208, Defendants deny the allegations.


     3: 18-cv-05226                         ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 15 of 24



 1         209. With respect to Paragraph 209, Defendants deny the allegations.
2          210. With respect to Paragraph 210, Defendants deny the allegations.
3          211. With respect to Paragraph 211, Defendants deny the allegations.
4          212. With respect to Paragraph 212, Defendants deny the allegations.
5          213. With respect to Paragraph 213, Defendants deny the allegations.
6          214. With respect to Paragraph 214, Defendants deny the allegations.
 7                           FOURTEENTH CAUSE OF ACTION
8                       (TORTIOUS INTRUSION UPON SECLUSION
9                               AGAINST ALL DEFENDANTS)
1o         215. With respect to Paragraph 215, Defendants re-allege and incorporate
11   by reference each preceding paragraph of the answer as though fully set forth
12   herein and further allege that:
13         216. With respect to Paragraph 216, Defendants do not have sufficient
14   information regarding why Plaintiff brings this count and deny the allegations.
15         217. With respect to Paragraph 217, Defendants deny the allegations.
16         218. With respect to Paragraph 218, Defendants deny the allegations.
17         219. With respect to Paragraph 219, Defendants deny the allegations.
18          220. With respect to Paragraph 220, Defendants deny the allegations.
19          221. With respect to Paragraph 221, Defendants deny the allegations.
20          222. With respect to Paragraph 222, Defendants deny the allegations.
21                                AFFIRMATIVE DEFENSES
22          Without assuming any burden to prove that which falls on Plaintiff to prove,
23   Defendants plead the following separate and additional defenses:
24                             FIRST AFFIRMATIVE DEFENSE
25                             (Failure to State a Cause of Action)
26          1.        Neither the Complaint nor any purported cause of action alleged
27   therein state claims upon which relief can be granted.
28


     3: 18-cv-05226                           ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 16 of 24



                              SECOND AFFIRMATIVE DEFENSE
 2                               (Reasonableness and Good Faith)
 3          2.        Defendants and their agents acted reasonably and in good faith at all
 4   times material herein, based on all relevant facts and circumstances known by
 5   them at the time it so acted. Accordingly, Plaintiff and the putative class members
 6   are barred from any recovery in this action.
 7                              THIRD AFFIRMATIVE DEFENSE
 8                                     (De Minimis Damages)
 9          3.        If in fact Defendants failed to pay Plaintiff or the putative class
1O   members for all time worked, the time is de minimis and therefore not
11   compensable.
12                            FOURTH AFFIRMATIVE DEFENSE
13                                            (Standing)
14          4.        Plaintiff lacks standing to assert some or all of the claims alleged in
15   their Complaint.
16                              FIFTH AFFIRMATIVE DEFENSE
17                                    (Labor Code Section 226)
18          5.        Plaintiff and the putative class members did not suffer an actual injury
19   and therefore cannot recover damages or statutory penalties under Labor Code
20   section 226.
21                              SIXTH AFFIRMATIVE DEFENSE
22                                  (No Overtime Wages Owed)
23          6.        Plaintiff and the putative class members' claims for unpaid overtime
24   wages are barred because Defendants timely paid all wages owed to them.
25                            SEVENTH AFFIRMATIVE DEFENSE
26                                  (No Waiting Time Penalties)
27          7.        Plaintiff and the putative class members' claims for "waiting time
28   penalties" under California Labor Code section 203 for untimely payment of


     3: 18-cv-05226                            ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 17 of 24



1    wages are barred because Defendants did not intentionally or willfully withhold
2    payment of wages.
 3                            EIGHTH AFFIRMATIVE DEFENSE
4                                         (Reimbursement)
5           8.        Plaintiff and the putative class members' claims for reimbursement of
6    business expenses are barred because Defendants lawfully compensated Plaintiff
7    and the putative class members' for all work-related expenses.
 8                             NINTH AFFIRMATIVE DEFENSE
 9                                    (Unintentional Conduct)
10          9.        Plaintiff and the putative class members' claims for civil penalties
11   pursuant to California Labor Code section 226 are barred because, in the event that
12   Defendants failed to provide accurate itemized wage statements, which they deny,
13   Defendants did not knowingly or intentionally do so.
14                             TENTH AFFIRMATIVE DEFENSE
15                               (Inadequate Class Representative)
16         10.        Plaintiff and the putative class members' class action claims are
17   barred in whole or in part because Plaintiff is an inadequate class representative to
18   the claims asserted.
19                          ELEVENTH AFFIRMATIVE DEFENSE
20                                 (Uncertifiable Putative Class)
21          11.       Plaintiffs and the putative class members' class action claims are
22   barred because Defendants have not engaged in actions of the kind alleged that are
23   generally applicable to the proposed class of Plaintiffs, and as such, this action is
24   not properly maintainable and/or does not qualify for certification under the
25   requirements for a class action.
26                           TWELFTH AFFIRMATIVE DEFENSE
27                           (No Common Questions of Law and Fact)
28          12.       Plaintiff and the putative class members' class action claims are


     3: 18-cv-05226                            ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 18 of 24



     barred because questions of law and fact common to Plaintiff do not predominate
2    over the questions affecting individual members of the proposed class. Therefore,
3    this action is not appropriate for certification as a class action.
4                          THIRTEENTH AFFIRMATIVE DEFENSE
 5                                          (No Typicality)
 6          13.       Plaintiff and the putative class members' class action claims are
 7   barred because Plaintiff cannot establish that his claims are typiqal of those of the
 8   class and therefore, this action is not appropriate for certification as a class action.
 9                         FOURTEENTH AFFffiMATIVE DEFENSE
10                                         (No Numerosity)
11          14.       Plaintiff and the putative class members' class action claims are
12   barred because Plaintiff cannot establish that members of the class are so numerous
13   that joinder is impracticable. Therefore, this action is not appropriate for
14   certification as a class action.
15                          FIFTEENTH AFFIRMATIVE DEFENSE
16                                  (No Community of Interest)
17          15.       The class allegations in Plaintiffs Complaint are improper as a matter
18   of law because there is no community of interest in the claims asserted by Plaintiff
19   and those of the purported putative class.
20                          SIXTEENTH AFFIRMATIVE DEFENSE
21                                      (Statute of Limitations)
22          16.       Plaintiff and the putative class members' claims are barred, in whole
23   or in part, to the extent that Plaintiffs have failed to file this action within the
24   applicable statute of limitations, including but not limited to California Code of
25   Civil Procedure sections 338(a), 340, et seq., and Business and Professions Code
26   section 17200, et seq.
27
28


     3: 18-cv-05226                            ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 19 of 24



                           SEVENTEENTH AFFIRMATIVE DEFENSE
2                                          (Unclean Hands)
3           17.        Plaintiff and the putative class members are barred from maintaining
4    the Complaint and each purported cause of action therein as a result of their
 5   unclean hands with respect to the events upon which the Complaint and purported
 6   causes of action allegedly are based.
7                           EIGHTEENTH AFFIRMATIVE DEFENSE
8                                              (Estoppel)
 9          18.        Plaintiff and the putative class members are estopped by their own
1O   conduct from asse1ting any and all claims they may have had or have against
11   Defendants arising from the facts alleged in the Complaint.
12                          NINETEENTH AFFIRMATIVE DEFENSE
13                                             (Waiver)
14          19.        Plaintiff and the putative class members have waived whatever rights
15   they may have had to assert the purported claims contained in the Complaint and
16   each purported cause of action thereof against Defendants.
17                          TWENTIETH AFFIRMATIVE DEFENSE
18                                    (Avoidable Consequences)
19          20.        Plaintiff and the putative class members are precluded from asserting
20   their Complaint and each purported cause of action therein, because they failed to
21   exercise reasonable care to avoid the injuries they purportedly suffered in that,
22   among other things, Plaintiff unreasonably failed to utilize Defendant's internal
23   grievance procedures.
24                         TWENTY-FIRST AFFIRMATIVE DEFENSE
25                                              (Laches)
26          21.        Plaintiff is barred by the doctrine of laches from pursuing their
27   Complaint and each purported cause of action therein by reason of her inexcusable
28   and unreasonable delay in filing the subject action.


     3: l 8-cv-05226                            ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 20 of 24



 1                      TWENTY-SECOND AFFIRMATIVE DEFENSE
2                                             (Consent)
3          22.     Plaintiff and the putative class members, at all relevant times, gave
4    their consent, express or implied, to the alleged acts, omissions, and conduct of
 5   Defendants.
 6                       TWENTY-THIRD AFFIRMATIVE DEFENSE
7                                          (Plaintiffs' Acts)
8          23.        Plaintiff and the putative class members' damages, if any, were
 9   caused by Plaintiffs own intentional or negligent acts, thus barring or limiting
1O   Plaintiff and the putative class members' right of recovery.
11                      TWENTY-FOURTH AFFIRMATIVE DEFENSE
12                                            (Penalties)
13          24.       The Complaint fails to allege facts sufficient to establish a claim for
14   penalties.
15                        TWENTY-FIFTH AFFIRMATIVE DEFENSE
16                                      (No Willful Conduct)
17          25.       Even if Defendants engaged in the conduct alleged by Plaintiff and
18   the putative class, which allegations Defendants deny, such actions or failure to act
19   were not willful.
20                       TWENTY-SIXTH AFFIRMATIVE DEFENSE
21                                            (Payment)
22          26.       Plaintiff and the putative class members have been paid all sums
23   earned by each of them and that are due and owing to each of them by virtue of
24   their performance of work as alleged in the Complaint.
25                     TWENTY-SEVENTH AFFIRMATIVE DEFENSE
26                                 (No Unfair Business Practices)
27          27.       Plaintiff and the putative class members' cause of action for violation
28   of Business and Professions Code section 17200, et seq. is barred in that the


     3: 18-cv-05226                            ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 21 of 24



1    alleged practices are not unfair, the public is not likely to be deceived by any
2    alleged practices, Defendants gained no competitive advantage by such practices,
 3   and the benefits of the alleged practices outweigh any harm or other impact they
4    cause.
5                       TWENTY-EIGHTH AFFIRMATIVE DEFENSE
 6                                     (Speculative Damages)
7             28.   Plaintiff and the putative class members are precluded from
 8   recovering the damages alleged in the Complaint because those damages are too
 9   vague, uncertain and speculative to permit recove1y.
10                       TWENTY-NINTH AFFIRMATIVE DEFENSE
11                          (Meal Periods Authorized and Permitted)
12            29.     Plaintiff and the putative class members' claims are barred because
13   Defendants provided Plaintiff and the purported class members with a meal period
14   during which they were relieved of all duty in accordance with applicable
15   California law.
16                          THIRTIETH AFFIRMATIVE DEFENSE
17                           (Rest Breaks Authorized and Permitted)
18            30.     Plaintiff and the putative class members' claims are barred because
19   Defendants made a good faith effort to authorize and permit rest breaks in
20   accordance with applicable California law.
21                        THIRTY-FIRST AFFIRMATIVE DEFENSE
22                                          (Uncertainty)
23            31.     The Complaint, and each purported cause of action alleged therein is
24   vague, ambiguous, and uncertain.
25                       THIRTY-SECOND AFFIRMATIVE DEFENSE
26                                   (Adequate Remedy at Law)
27         · 32.      The Complaint fails to state facts sufficient to support any granting of
28   extraordinary or equitable relief, and otherwise had adequate remedies at law.


     3: 18-cv-05226                            ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 22 of 24



1                        THIRTY-THIRD AFFIRMATIVE DEFENSE
2                                     (Unmanageable Class)
3          33.    Plaintiffs claims, and those of the putative class members, are barred
4    in whole or in part, because Plaintiff cannot establish a manageable class trial.
5                       THIRTY-FOURTH AFFIRMATIVE DEFENSE
 6                           (No Knowledge of Off-The-Clock Work)
 7         34.    Defendants have no knowledge of, nor should they have knowledge of,
8    any alleged off-the-clock work or unpaid overtime hours worked by Plaintiff or the
9    putative class, and did not authorize, require, request, suffer, or permit such activity.
1o                        THIRTY-FIFTH AFFIRMATIVE DEFENSE
11                    (No Liability for Hours That Are Not Working Time)
12         3 5.       The Complaint, and each purported cause of action alleged therein, is
13   barred to the extent the hours for which Plaintiff seeks compensation on behalf of
14   himself and the putative class does not constitute compensable working time under
15   California law.
16                        THIRTY-SIXTH AFFIRMATIVE DEFENSE
17                                   (Release and Satisfaction)
18          36.       The Complaint, and each purported cause of action alleged therein is
19   barred, in whole or in part, because the obligations or liabilities alleged on the part
20   of Defendants have been satisfied, released and/or otherwise discharged.
21                      THIRTY-SEVENTH AFFIRMATIVE DEFENSE
22                                   (Res Judicata/Collateral)
23          37.       The Complaint is barred by the doctrines of res judicata and/or
24   collateral estoppel to the extent that Plaintiff, putative class members or other
25   putative beneficiaries of this action have asserted any similar claims to those alleged
26   in the present Complaint in a previous adjudication on the merits.
27   Ill
28   ///


     3: 18-cv-05226                           ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 23 of 24



                     THIRTY-EIGHTH AFFIRMATIVE DEFENSE

2                                    (Failure to Comply)

3          42.    To the extent Plaintiffs' claims, and the claims of any putative

4    member of the purported class defined in the Complaint, for wages and/or meal

5    and rest periods are found to be viable, their claims are barred because of their own

 6   failure to comply with Labor Code sections 2854, 2856, 2857, 2858, and 2859.

 7                    THIRTY-NINTH AFFIRMATIVE DEFENSE

 8                     (Failure to State a Claim for Attorneys' Fees)

 9         43.    Defendants allege that the Complaint fails .to state a claim for
10   attorneys' fees under the Code of Civil Procedure, Labor Code, and/or the
11   California Supreme Court's decision in Kirby v. Immoos Fire Protection, Inc.
12   (2012) 53 Cal.4th 1244.
13                      FORTIETH AFFIRMATIVE DEFENSE

14                         (Defendant's Recovery of Attorney's Fees)

15         Defendants hereby request and are entitled to recover reasonable attorneys'

16   fees and costs to the extent applicable, as the prevailing party pursuant to Labor

17   Code section 218.5 upon judgment thereon in its favor, or upon any other

18   applicable statute.

19                     FORTY-FIRST AFFIRMATIVE DEFENSE

20                   (No Joint Employer Agreement or Joint Venture)

21         With respect to all relevant periods and causes of action in the Complaint,

22   Defendants were neither joint-employers nor joint venturers.

23                                    Respectfully submitted,
24   Dated: December 2, 2019               TYSON & MENDES LLP
25
26
                                     By:    (}'��"°'
                                           Regina Silva, Esq.
27                                         Orlando Arellano, Esq.
                                           Attorneys for Defendant ELKHORN PACKING
28                                         CO. LLC


     3:18-cv-05226                           ANSWER
       Case 3:18-cv-05226-EMC Document 71 Filed 12/02/19 Page 24 of 24



1
     Dated: December 2, 2019          LAW OFFICES OF GEOFFREY F. GEGA
2
                                            /s/
                                    B y: _________                 _
3
                                         Geoffrey F. Gega
4                                        Attorney for Defendant D' ARRIGO BROS.
                                         CO., OF CALIFORNIA
5

6
                                    ECF ATTESTATION
7
            In accordance with Civil Local Rule 5(i)(3), I, Orlando Arellano, attest that I
8
     have obtained concurrence in the filing of this document from the other signatory
9
     listed here.
10

11

12
13
14

15
16
17
18
19
20
21
22

23
24
25
26

27
28


     3: 18-cv-05226                         ANSWER
